NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0420n.06

                                           No. 07-2252

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
UNITED STATES OF AMERICA,                                 )                       Jun 11, 2009
                                                          )                 LEONARD GREEN, Clerk
       Plaintiff-Appellee,                                )
                                                          )
v.                                                        )   ON APPEAL FROM THE UNITED
                                                          )   STATES DISTRICT COURT FOR
REAL PROPERTY 6185 BRANDYWINE DRIVE,                      )   THE EASTERN DISTRICT OF
HOLLY, GROVELAND TOWNSHIP, OAKLAND                        )   MICHIGAN
COUNTY, MICHIGAN,                                         )
                                                          )
       Defendant,                                         )
                                                          )
                                                          )
JOHN KEITH BLAKELY; JOHN EMMETT LONG,                     )
                                                          )
       Defendants-Appellants.                             )



       Before: MARTIN and KETHLEDGE, Circuit Judges; and WATSON, District Judge.*

       PER CURIAM. Following an investigation by the Internal Revenue Service in 1991-92,

appellants John Keith Blakely and John Emmett Long were each charged both criminally and civilly

with tax evasion and violations of federal currency-structuring law. The civil charges were

eventually resolved by means of a stipulation pursuant to which appellants agreed to forfeit property

worth several million dollars. The district court approved the stipulation and entered a consent

judgment accordingly. In the years that followed, appellants filed a series of motions seeking to



       *
         The Honorable Michael H. Watson, United States District Judge for the Southern District
of Ohio, sitting by designation.
invalidate the consent judgment under Fed. R. Civ. P. 60(b). The district court has denied all of

those motions.

       Appellants now appeal the denial of their seventh such motion, making essentially the same

arguments they made in support of their prior motions, namely that the consent judgment lacked a

sufficient factual foundation. We rejected those same arguments—sans some of their current

hyperbole—in appellants’ prior appeal of the denial of their prior Rule 60(b) motions. See United

States v. Real Property 6185 Brandywine Drive, 66 Fed. Appx. 617 (6th Cir. 2003). We also

rejected those same arguments, albeit on procedural grounds, in a related civil case brought by

appellants. See Blakely v. United States, 276 F.3d 853 (6th Cir. 2002).

       The district court saw no reason to reopen the case based upon appellants’ reiteration of these

arguments in their latest Rule 60(b) motion; and neither do we. We therefore affirm the district

court’s order denying the motion.




                                                 2